UNITED STATES DISPRICPEOURTIEASTERN BISTRICE OF INEW YORK O/SAlitthey WICHAELIFRRORUE & 60
ASSOCIATES, P.C. - 2371

 

ROBERT GUTIERREZ ROSARIO, INDIVIDUALLY AND ON BEHALF OF Index #: 1:20-CV-03762PKC-SJB
OTHERS SIMILARLY SITUATED
Plaintiff(s)
-aqainst- Date Filed:

ERNIE'S AUTO DETAILING INC. (D/B/A ERNIE'S AUTO DETAILING INC.)

ETAL AFFIDAVIT OF DUE DILIGENCE

Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

JONATHAN GRABER BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS
NOT A PARTY TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND
RESIDES IN THE STATE OF NEW YORK.

MICHAEL FAILLACE & ASSOCIATES, P.C. requested that | serve a copy of the
SUMMONS IN A CIVIL ACTION AND COMPLAINT in the above action for personal
service upon LEO DOE at

C/O ERNIE'S AUTO DETAILING
321 NY 22
GOLDENS BRIDGE, NY 10526

Your deponent made proper and diligent effort to serve said process on the
above named person(s). | went to the aforementioned address on

October 15, 2020 at 12:16 PM and was unable to serve the defendant / respondent. At the given address is
Mercedes Benz of Goldens Bridge the defendant's / respondent's name did not appear on any bell, mailbox or
directory. | spoke to workers here who told me that the defendant was not known.

Your deponent verily believes that he will be unable to effect personal service upon the above named person(s) herein,
although your deponent made due and diligent efforts to effect same.

Sworn to me on: October 16, 2020

 

 

4
Linda Forman Robin Forman Gotham Process Inc. =
Notary Public, State of New York Notary Public, State of New York 299 Broadway JOWMATHAN GRABER
No. 01FO5031305 No. 01F06125415 New York NY 10007
Qualified in New York County Qualified in New York County

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Dédckét #: *1168861*
